DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serfontein (US 2006/0078629 A1; published 13 April 2006).
Serfontein discloses a nutrient composition (abstract) containing 1.4-20 mg/kg/day betaine TMG (i.e., trimethylglycine, glycine betaine) for administration to an infant or containing 100-3000 mg/day betaine TMG for administration to a mother (paragraph [0140]) wherein an example is an infant formula for treatment of neonates 
Regarding the claimed recitation of administering an effective amount of a betaine compound, feeding an infant using the infant formula of Example 14 of Serfontein as discussed above results in administration of about 10 mg/kg/day of betaine to the infant, which is within the range of 4-100 mg/kg/day claimed by applicant as being an effective amount in claims 11 and 20.
Regarding the claimed recitation of “for the prevention of obesity, excessive fat accumulation and/or metabolic disorders association with either of the foregoing”, feeding an infant using the infant formula of Example 14 of Serfontein which results in administration of about 10 mg/kg/d of betaine to the infant as discussed above necessarily inherently results in such recited prevention, given that such administration is identical to the claimed administration of an effective amount of betaine compound to an infant, and thus since the administration step of both the claims and Example 14 of Serfontein as discussed above are identical, the claimed prevention necessarily flows from the method of Example 14 of Serfontein as discussed above.
Regarding claims 4-5, such recitations therein further limit the recited prevention as discussed above, and the method of Example 14 of Serfontein as discussed above necessarily inherently results in such recited further prevention limitations for the same reasons as discussed above with respect to the recited prevention.
	Regarding claims 6 and 17, any infant, including the infant as in Example 14 of Serfontein, is at risk of suffering from obesity, excessive fat accumulation and/or 
	Regarding claims 12-14, the infant formula of Example 14 of Serfontein includes glucose (i.e., a pharmaceutically acceptable excipient, an edible excipient) as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 6,613,367 B1; issued 02 September 2003).
Wells et al. discloses infant formula (title) containing at least 5 mg betaine per 100 kcal (claim 12) wherein the energy density is 62-73 kcal/100ml (column 5 lines 30-34) wherein infant formula must provide 100-130 kcal/kgbw.d (i.e., kcal/kg body weight per day) for adequate growth of a child and typical protein levels are 1.2-1.8g/100 ml which leads to consumption of 2-2.4 g protein per kgbw.d (column 3 line 65 to column 4 line 5).  Betaine is a microingredient therein (column 7 line 64 to column 8 line 7), and an example of an infant formula composition contains 27 microingredients therein wherein the microingredient therein having the highest concentration therein is K (potassium) having a concentration therein of 60-100mg/100ml (Example 1 Table 2).  The infant formula includes water (Example 2).
	Such betaine concentration of at least 5mg/100kcal in formula of 62-73kcal/100ml results in a betaine concentration of at least 0.031mg/ml (i.e., 5mg/100kcal x 62kcal/100ml = 0.031mg/ml).
	Such protein level of 1.2-1.8g/100 ml leading to consumption of 2-2.4 g protein per kgbw.d as discussed above means that about 133-167 ml formula is consumed per kg per day (i.e., 2g/kg/d / 1.2g/100ml = about 167ml/kg/d ; 2.4g/kg/d / 1.8g/100ml = about 133ml/kg/d).
	Thus, adequate growth of a child requires formula consumption of at least about 4.1mg betaine per kg per day (i.e., at least 0.031mg/ml x about 133ml/kg/d = at least about 4.1mg/kg/d).
	Such highest concentration of microingredient of 100mg/100ml as discussed above results in consumption of a maximum amount of a microingredient per kg per day 
	Although Wells et al. does not specifically disclose a maximum amount of betaine in the infant formula, Wells et al. does disclose a lengthy list of 27 other microingredients therein wherein 100mg/100ml is the highest concentration of any other microingredient as discussed above, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Wells et al. as discussed above and to include betaine in the infant formula of Wells et al. as discussed above in a maximum concentration of betaine of 100mg/100ml therein, wherein such infant formula has a minimum betaine concentration of 0.031mg/ml as discussed above, and to feed such infant formula to an infant such that the infant consumes from about 4.1mg/kg/d betaine to about 167mg/kg/d betaine, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide a suitable amount of betaine to such infant as a microingredient as suggested by Wells et al., given that Wells et al. discloses betaine as a microingredient for inclusion in such formula, given that the maximum concentration of any of 27 microingredients as disclosed by Wells et al. is 100mg/100ml, and thus a person of ordinary skill in the art before the effective filing date of the claimed invention would have prudently selected a maximum concentration of a microingredient such as betaine as conforming to the maximum concentration for any of the other microingredients disclosed by Wells et al.

	Regarding the claimed recitation of “for the prevention of obesity, excessive fat accumulation and/or metabolic disorders association with either of the foregoing”, feeding an infant using the infant formula of Wells et al. which results in administration of about 4.1-167 mg/kg/d of betaine to the infant as discussed above necessarily inherently results in such recited prevention, given that such administration is identical to the claimed administration of an effective amount of betaine compound to an infant, and thus since the administration step of both the claims and Wells et al. as discussed above are identical, the claimed prevention necessarily flows from the method of Wells et al. as discussed above.
	Regarding claims 2-3, betaine as in Wells et al. is glycine betaine, which is encompassed by formula (I) as claimed.
	Regarding claims 4-5, such recitations therein further limit the recited prevention as discussed above, and the method of Wells et al. as discussed above necessarily inherently results in such recited further prevention limitations for the same reasons as discussed above with respect to the recited prevention.
	Regarding claims 6 and 17, any infant, including the infant as in Wells et al., is at risk of suffering from obesity, excessive fat accumulation and/or metabolic disorders associated with either of the foregoing, in that any infant can be overfed.
prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claims 12-14, the infant formula of Wells et al. includes water (i.e., a pharmaceutically acceptable excipient, an edible excipient) as discussed above.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Houyan et al. (CN 101322698 A; published 17 December 2008; of record; citations herein to English machine translation made 15 November 2021) discloses prevention of obesity using betaine (abstract), but Houyan et al. does not disclose administration to infants or breast-feeding mothers as claimed.

Allowable Subject Matter
Claims 7-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Serfontein and Wells et al. disclose administration of betaine to infants as discussed in the rejections above, but they do not disclose administration wherein the subject has an obese mother as in instant claim 7, or administration to a breast-feeding mother as in claims 8-9 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.